DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. WO2006001557 [translated document on record, FOR dated 6/14/2019].
Regarding claim 7, Jung discloses a power converter system comprising: 
a multi-cell inductive wireless power transfer system [figs. 8 and 10, 220/230 and 220’/230’ can each be considered a cell] including a plurality of transmitting elements [figs. 8 and 12, comprising Pcoil1, Pcoil2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] and a plurality of receiving elements [figs.8 and 20, Scoil1, ScoiI2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1], wherein each transmitting element includes at least one transmitting winding [Pcoil1] and at least one transmitting magnetic core [the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1. Page 19 lines 12-25 and page 22 lines 7-16], 
Scoil2] and at least one receiving magnetic core [the core indicated schematically in figs. 8 and 20 by parallel lines between Pcoil2 and Scoil2. Page 22 line 17 to page 23 line 6 and page 26 lines 1-7, page 15 lines 8-18]; 
a transmitting power converting circuit [fig. 8; 220, 220’] configured to convert an input power signal [fig. 8, 110/220 VAC] into a transmitting power signal to drive the plurality of transmitting elements [page 25 lines 1-13]; and 
a receiving power converting circuit [figs. 8 and 20; 121, 121’]configured to convert a transferred power signal received at the plurality of receiving elements into an output power signal to drive an electrical load [load shown in Fig. 8 as BAT; page 5 lines 18-21 battery pack 100. Page 26 line 26 – page 27 line 17. See also page 20 lines 1-12]. 
Regarding claim 8, Jung discloses the power converter system of claim 7, wherein in each transmitting element among the plurality of transmitting elements [figs. 8 and 12, comprising Pcoil1, Pcoil2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] are separated from one another such that each transmitting winding [e.g. Pcoil1] included with a respective transmitting element is separated from one another [Pcoil1 is separate from Pcoil2], wherein in each receiving element among the plurality of receiving elements [figs.8 and 20, comprising Scoil1, ScoiI2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] are separated from one another such that the each receiving winding [e.g. Scoil1] included with a respective transmitting element is separated from one another [Scoil1 is separate from Scoil2], and wherein the [figs. 8 and 12, comprising Pcoil1, Pcoil2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] are separated from the receiving elements [figs.8 and 20, Scoil1, ScoiI2, the core indicated schematically in figs. 8 and 12 by parallel lines between Pcoil1 and Scoil1] by an air gap [the windings are separate from each other and the cores are separate from each other; page 33 lines 1-9]. 
Regarding claim 9, Jung discloses the power converter system of claim 8, wherein the transmitting power converting circuit is a direct current-to-alternating current (DC-AC) converter [as seen in fig. 8, the input AC is rectified to DC by 210, before being sent to drive circuit 220/220’ which is a switched half-bridge or full-bridge resonant converter, page 18 line 24 to page 19 line 11] having an input connected to a prime power source to receive the input power signal [fig. 8, 110/220 VAC], and an output connected to the plurality of transmitting elements [figs. 8 and12, Pcoil1 + Pcoil2. Page 8 lines 11-23]. 
Regarding claim 10, Jung discloses the power converter system of claim 9, wherein DC-AC converter includes a plurality of switches [D1, D2; D1’, D2’] connected in a bridge configuration to form a first bridge comprising a bi-directional [Fig. 12 shows, by the dashed arrow, that current flow through D1 is to the “right”; while Fig. 16 show, by the dashed arrow, that current flow through D1 is to the “left”] dual active bridge [two bridges with active switches are shown in figs. 12 and 16, at D1,D2 and D1’D2’] (DAB) circuit.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. WO2006001557 [translated document on record, FOR dated 6/14/2019], as applied to claim 7 above, and further in view of Wu et al. IEEE document “SECONDARY-SIDE PHASE-SHIFT-CONTROLLED DUAL-TRANSFORMER-BASED ASYMMETRICAL DUAL-BRIDGE CONVERTER WITH WIDE VOLAGE GAIN” [document on record, NPL dated 6/14/2019].
Regarding claim 11, Jung discloses the power converter system of claim 9, wherein the receiving power converting circuit is an rectifier having an input connected to the plurality of receiving elements to receive the transferred power signal, and an output configured to deliver the output power signal [fig. 20. Page 10 line 18 – page 11 line 10]. 
AC-DC converter [Fig. 1, secondary side semi-active bridge] having an input connected to the plurality of receiving elements [e.g. secondary coils Ng1, Ng2] to receive the transferred power signal, and an output configured to deliver the output power signal [to Un load. Page 2, A. Topololgy of the Proposed Converter, first paragraph].
Jung and Wu are analogous actively controlled converters for supplying power to a load. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the active switches on the secondary side, as taught by Wu, for the benefit of being able to precisely control the output dc wave as desired, as well as reducing any ripple component known to exist when using diodes alone.
Regarding claim 12, Jung discloses wherein the AC-DC converter includes a second plurality of switches connected in a bridge configuration to form a second bridge of the bi-directional dual active bridge (DAB) circuit [as seen in Fig. 12, 220 has one bridge, 220’ has a second bridge]. 
Regarding claim 13, Jung discloses wherein the first bridge [Fig. 12, inside of 220] of the bi-directional dual active bridge (DAB) circuit includes a filter circuit [Fig. 12, Cs/2; Cr, Lr] connected between a pair of switches [D1, D2] among the first plurality of switches and a transmitting element among the plurality of transmitting elements. 
Regarding claim 14, Jung discloses wherein the second bridge [Fig. 12, inside of 220’] of the bi-directional dual active bridge (DAB) circuit includes a capacitor [Cs’/2; Cr’] connected 
Regarding claim 15, the combination of Jung and Wu disclose: the power converter system of claim 12, wherein the plurality of transmitting elements are connected in series [Fig. 12 is a half-bridge series resonant converter, page 4 lines 10-13] with one another, and the plurality of receiving elements are connected in parallel with one another [as seen in Fig. 20]. 
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues: “… the Examiner relies on the same element described in Jung as allegedly reading on to two different elements recited in Applicant’s independent claim 7. For instance, the Examiner argues that Jung’s Pcoils as allegedly read on both of Applicant’s plurality of transmitting elements and transmitting winding. Similarly, the Examiner argues that Jung’s Scoils as allegedly read on both of Applicant’s plurality of receiving elements and receiving winding. Thus, the Examiner’s argument is flawed because June’s single Pcoil cannot read on both of Applicant’s transmitting element and transmitting winding, and June’s single Scoil cannot read on both of applicant’s receiving element and receiving winding.” 
Examiner appreciates the explanation of the differences between Jung’s Fig. 8 as cited and applicant’s Fig. 3A, from which claim 7 is based upon. However, applicant’s argument is not an accurate representation of the office action.  The citations to Lantech, Inc. v. Keip Machine Co. and Ex parte Weidman relate to: a single element not meeting a claim element requiring at 
In the context of applicant’s open-ended limitations such as “comprising” and “at least one” it is acceptable practice to overlap the elements as long as each recited element has a different itemization and the itemization is construed broadly and reasonably in accordance with the claim(s). Thus, Jung’s Pcoil1 and Pcoil2 is read on Applicant’s plurality of transmitting elements; while Pcoil1 (alone) is read on Applicant’s transmitting winding.  Similarly, Jung’s Scoil1 and Scoil2 is read on Applicant’s plurality of receiving elements; while Scoil1 (alone) is read on Applicant’s receiving winding. 
Applicant argues: “The Examiner argues at least one transmitting magnetic core is “indicated schematically in figs. 9 and 12 by parallel lines between Pcoil and Scoil.” However, Jung at most describes only a single magnetic element between the Pcoil and the Scoil. That is, the Pcoil and the Scoil share a single common magnetic element.” Applicant further reproduces an unidentified drawing on page 10 of REMARKS to make the assumption that Jung uses a single core. This assumption is incorrect since the drawing is not taken from Jung, nor does it apply to Jung. 
Page 19 lines 12-25 and page 22 lines 7-16 state that in the wireless charging pad 200 (i.e. the transmitter side) the primary side of the transformer has coils Pcoil1 and Pcoil2 wound on a planar core, which is formed from a plurality of small metallic cores. Page 22 line 17 to page 23 line 6 and page 26 lines 1-7 state that the receiver module 100, comprising secondary 
Applicant argues (summarized) on page 11 that Jung describes an AC-DC converter, and not a DC-AC converter, for claim 9.  Examiner respectfully disagrees.
Alternating current is taken in through AC-DC conversion circuit 210 (page 8 line 11-23) and is then converted to an appropriate direct current before being sent to the drive circuit 220/220’ which is a switched half-bridge or full-bridge resonant converter, page 18 line 24 to page 19 line 11. The output of the drive circuit 220/220’ converter is an appropriate alternating current sent to Pcoil1 and Pcoil2 for transmission to the secondary coils Scoil1 and Scoil2 (Fig. 8). Therefore the drive circuit 220/220’ converter is a DC-AC converter. Applicant fails to address this portion of the itemization.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859